Order entered July 25, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00792-CV

         ETX SUCCESSOR TYLER F/K/A EAST TEXAS MEDICAL CENTER
            A/K/A EAST TEXAS MEDICAL CENTER TYLER, Appellant

                                             V.

   THE ESTATE OF THERESA FREEMAN BY AND THROUGH RADONDA ELLIS
   AS INDEPENDENT EXECUTOR AND LEWIS EDMOND CREED, JR., Appellees

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 99320-422

                                         ORDER
       Before the Court is appellant’s July 23, 2018 unopposed motion for an extension of time

to file a brief. We GRANT the motion and extend the time to September 7, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE